Citation Nr: 0032034	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  96-26 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than April 14, 1989, 
for the grant of a 100 percent disability rating for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.

This claim was previously before the Board and was the 
subject of a December 1997 rating decision.  That decision 
was vacated by a June 1999 Order of the United States Court 
of Appeals for Veterans Claims.  This claim was again before 
the Board and was the subject of a December 1999 remand which 
requested development of the evidence.  That development has 
been completed and this claim is again before the Board.


FINDINGS OF FACT

1.  The veteran established service connection for 
schizophrenia by means of an October 1972 rating decision, 
which assigned a 50 percent disability rating, and 
established an effective date of September 11, 1972, for that 
grant.

2.  A September 1987 Board decision found that a 50 percent 
rating for schizophrenia was warranted.

3.  The veteran was granted an increased rating of 100 
percent by means of a July 1992 Board decision.  The July 
1992 rating decision which enacted that Board decision 
assigned an effective date of April 14, 1989, for that 
increased rating of 100 percent, based upon the date of 
receipt of the veteran's claim for increase.

4.  The evidence of record did not show that the veteran's 
disability was productive of active psychotic manifestations 
of such extent, severity, depth, persistence, or bizarreness, 
as to produce total or complete social and industrial 
inadaptability, prior to April 14, 1989.

4.  The evidence of record did not show that the veteran's 
service-connected mental disorder precluded him from securing 
or following a substantially gainful occupation, prior to 
April 14, 1989.

5.  The evidence of record did not show that the veteran's 
disability was productive of severe impairment of social and 
industrial adaptability prior to April 14, 1989.

6.  The veteran's Social Security Administration records do 
not provide a basis for an effective date earlier than April 
14, 1989, for the grant of a 100 percent disability rating 
for schizophrenia as they were not of record prior to April 
14, 1989, and they relate to the period from 1972 to 1978.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 14, 
1989, for the grant of a 100 percent disability rating for 
schizophrenia, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.157, 3.400, 4.2, 4.6, 4.16, 4.132 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, that an effective date earlier than 
April 14, 1989, is warranted for the grant of a 100 percent 
rating for schizophrenia.  After a review of the record, the 
Board finds that the veteran's contentions are not supported 
by the evidence and his claim is denied.

The veteran established service connection for schizophrenia 
by means of an October 1972 rating decision, which assigned a 
50 percent rating.  On numerous occasions thereafter, the 
veteran was granted a temporary total rating based upon 
hospitalization, however, his rating was continued thereafter 
at 50 percent.  A September 1987 Board decision established a 
50 percent rating after the RO had reduced the veteran's 
rating to 30 percent, and the October 1987 rating decision 
which enacted that Board decision, established an effective 
date which increased the veteran's rating to 50 percent for 
the time for which he had previously been reduced to 30 
percent.  The veteran was then granted an increased schedular 
rating of 100 percent by a July 1992 Board decision.  The 
July 1992 rating decision which enacted that Board decision 
established an effective date of April 14, 1989, for the 
increased rating, which was the date of receipt of the 
veteran's claim for increase.  The veteran has perfected an 
appeal of that effective date, alleging that an earlier 
effective date is warranted.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999).  For increases, in general, the effective date shall 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  A retroactive increase or additional 
benefit will not be awarded after basic entitlement has been 
terminated, such as by severance of service connection.  
38 C.F.R. § 3.400(o)(1) (1999).  However, it is also 
otherwise provided that for increases in disability 
compensation, the effective date shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) 
(1999).

The Board notes in this regard that, a report of examination 
or hospitalization may be accepted as an informal claim for 
benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a) (1999).  For evidence from a private physician or 
layman, the date or receipt of the evidence will be accepted 
when the evidence is within the competence of the physician 
or lay person and shows reasonable probability of entitlement 
to benefits.  For evidence from states and other 
institutions, when that evidence is submitted by or on behalf 
of the veteran and entitlement is shown, the date of receipt 
by VA of examination reports, clinical records, and 
transcripts will be accepted as the date of receipt of a 
claim.  Benefits will be granted if the records are adequate 
for rating purposes.  38 C.F.R. § 3.157(b) (1999).

In order to show a factually ascertainable increase, or 
entitlement to the 100 percent rating prior to the effective 
date assigned, the veteran would need to meet the criteria 
for a 100 schedular percent rating for his disability.  The 
veteran alleges that he was entitled to a 100 percent rating 
for his schizophrenia as early as May 13, 1975, in that he 
alleges that he was unemployable at that time.  Therefore, 
the Board must evaluate the veteran's disability for the 
criteria in effect from that time, until the April 14, 1989, 
effective date of increase to 100 percent to determine 
whether entitlement to a higher rate was shown.

The Board notes that the veteran had a rating of 100 percent, 
based on hospitalization due to his service-connected 
schizophrenia from May 13, 1975 to July 1, 1975; from 
February 14, 1977, to May 1, 1977; from November 16, 1977, to 
February 2, 1978; from May 16, 1979, to July 1, 1979; from 
January 22, 1982, to March 1, 1982; and from August 8, 1985, 
to October 1, 1985.

Pursuant to the criteria in effect during the period for 
which the veteran alleges he was entitled to a 100 percent 
rating, a 70 percent rating would be warranted where the 
evidence showed a condition with lesser symptomatology than 
that warranting a 100 percent rating, such as was productive 
of severe impairment of social and industrial adaptability.  
A 100 percent rating would be warranted where the evidence 
showed active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness, as to produce 
total social and industrial inadaptability.  38 C.F.R. 
§ 4.132, General Rating Formula for Psychotic Disorders, 
Diagnostic Code 9205 (1995).  The Board notes that prior to 
January 4, 1988, the criteria for a 100 percent rating 
contained the word "complete" in place of the word 
"total."  See 53 Fed. Reg. 23,1441 (1988).  The Board finds 
those criteria to be substantially similar.

In addition, from January 30, 1989, to November 7, 1996, the 
regulations provided that where the only compensable service-
connected disability was a mental disorder assigned a 70 
percent evaluation, and such mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder would be assigned a 100 
percent schedular evaluation under the appropriate Diagnostic 
Code.  38 C.F.R. § 4.16(c) (1999).  See 54 Fed. Reg. 4281 
(1989); 61 Fed. Reg. 52695 (1996).  The Board notes that the 
veteran's only compensably rated service-connected disability 
is schizophrenia.  The Board also notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the schedular criteria which provide for the rating of 
mental disorders and the provisions of § 4.16(c) are each 
independent bases for granting a 100 schedular percent 
rating, which must be considered by the Board pursuant to a 
claim for an increased rating for a mental disorder.  Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994).  However, the Board 
notes that prior to the institution of § 4.16(c) which 
provided an alternative basis for an increased schedular 
rating for mental disorders, a claim for an increased rating 
was not considered a claim for a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities pursuant to § 4.16.  
Although the Court has held that § 4.16(c) must be 
considered, that holding was not extended to apply to 
§ 4.16(a), or to § 4.16 as in effect prior to January 30, 
1989, as those regulations provide for a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities, rather than for a 100 
percent schedular rating for a disability.  Therefore, the 
Board will consider entitlement to a 100 percent schedular 
rating pursuant to the schedular criteria and pursuant to 
38 C.F.R. § 4.16(c) only.

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating. 38 C.F.R. §§ 4.2, 4.6 (1999).

The evidence shows that the veteran was admitted to the Hato 
Rey Mental Health facility on May 13, 1975.  He complained of 
the sudden onset of attack and hearing voices and that one 
week prior he had an automobile accident.  He was a well-
developed, well-nourished, young, white, cooperative male.  
Production was scanty, coherent, and relevant.  He referred 
auditory hallucinations (hearing voices).  Affect was flat 
and mood was depressed.  He was well oriented.  Insight and 
judgment were poor.  Physical and neurological examinations 
were essentially negative.  The veteran was discharged on 
June 27, 1975, with maximum hospital benefits.  At the time 
of discharge, he was considered able to manage his funds, but 
unable to engage in gainful occupation.  The veteran was 
provided medication.

A February 3, 1976, VA medical report shows that the veteran 
stated that he felt "well."  He was studying in his fourth 
year of high school and doing "fair work."  He was clean-
shaven, wearing a mustache.  He was alert and tense, in good 
contact with reality at that time.  His speech was relevant 
and coherent.  The examiner provided an assessment of anxiety 
and continued the veteran's medications.

A March 4, 1976, VA medical report noted the veteran had 
insomnia.  He felt ill-humored, irritable, and moody.  He 
stated that he was doing poor school work and was frequently 
absent.  He had headaches and was easily excited.  The 
examiner diagnosed anxiety.

A May 4, 1976, VA medical report notes that the veteran had 
not taken his tranquilizers for about two weeks and felt 
"too nervous & bad."  He resumed use and felt "better."  
He was studying and expected to finish his fourth year of 
high school, but was not sure of passing.  He was tense and 
alert.  He spoke in a relevant and coherent fashion.  His 
conversation was simple and childish.  The examiner diagnosed 
anxiety.

A July 7, 1976, VA medical report shows that the veteran 
changed medications as the one he was on was affecting his 
vision, causing blurring.

A December 1976 VA examination found the veteran single and 
living with his parents and two siblings.  That examination 
noted that the veteran "has not been able to be gainfully 
employed since he was discharged from service."  The veteran 
was a well-developed, well-nourished, slender, male who came 
to the interview with his mother.  He was well-dressed and 
well-groomed, with a well-trimmed full beard and carried 
himself with normal posture and gait.  He was somewhat tense 
and guarded, but spoke coherently and logically.  Productions 
were normal.  No thought disorder was in process.  Thought 
content was referential and paranoid.  There were no 
hallucinations as the veteran was on regular treatment.  
There were no delusions.  Affect was bland and inappropriate, 
at times silly.  Mood was not depressed.  He denied suicidal 
or homicidal ideation.  He had a girlfriend and was very 
dependent on her and his parents to carry on his life.  He 
was prone to be on his own and did not trust others outside 
of his own people.  He was oriented in all three spheres.  He 
dedicated his daily activities to take care of a small car he 
had.  He washed and cleaned it up every day.  He was 
impatient.  He took part in community activities only 
marginally needing the support of his parents and also of his 
girlfriend.  Frustration tolerance was short.  He was 
dependent and demanding.  He had used ethanol before, but had 
stopped.  His judgment was good.  The examiner diagnosed 
schizophrenia, undifferentiated, chronic, in partial 
remission of symptoms with active treatment.  The examiner 
opined that the disability was moderately severe to severe, 
and that the veteran was competent.

A VA hospitalization summary for the period from February 14, 
1977, to April 20, 1977, notes that the veteran had begun to 
feel increasingly anxious, insomniac, intranquil, and was 
hearing voices and having strong persecutory ideas and 
depressive thoughts, all of which worsened, requiring his 
hospitalization.  On initial psychiatric interview, he was a 
well-developed, well-nourished male, who appeared tense, 
anxious but cooperative and spontaneous, and perplexed.  His 
thought production was mostly coherent and relevant, but his 
content was filled with referential and self-debasing 
ideation.  His affect was flat.  The prevailing mood was 
depressed.  He was poorly oriented in time, but well oriented 
as to place and person.  After making a marginal adaptation 
to the ward, but still presenting referential ideas, the 
veteran was transferred to an open ward,  The veteran had 
alternative stages of anxiety and depression, seldom 
contacting his peers.  With medication and periodic 
individual interviews, the initial symptoms began subsiding.  
The veteran became more active in his participation in the 
ward.  His socialization improved.  Referential ideas 
subsided and he entered into frank remission of secondary 
symptoms.  He was discharged as having reached maximum 
hospital benefit on April 20, 1977.

A VA hospital summary of a hospitalization which began 
November 16, 1977, notes that the veteran stated that he was 
unable to work since discharge because of his nervous 
condition.  The veteran lived with his parents and was 
brought to the hospital because of his bizarre behavior, 
restlessness, and wandering around.  On admission he was 
found to be coherent, in good control.  Affect was mildly 
depressed.  He was not actively hallucinating.  He was not 
homicidal or suicidal.  He was oriented in all three spheres.  
Memory and intelligence were normal.  Judgment was fair.  The 
veteran elicited feelings of helplessness and inadequacy.  
His physical condition was within normal limits.  During his 
course in the hospital, the veteran was observed to have a 
passive personality with, most of the time, superficial 
relations to peers.  He was friendly and polite when 
approached.  He was given ground privileges and weekend 
passes and made good use of them.  He participated in group 
therapy, claiming he could not work and could not tolerate 
groups of people.  He continued improving and was discharge 
on January 17, 1978.

A VA hospitalization report covering the period from May 16, 
1979, to June 15, 1979, shows that the veteran required 
hospitalization because of restlessness, insomnia, and he was 
hearing voices.  Objective examination found a well-
developed, well-nourished young male dressed in clean 
hospital clothes, wearing a beard.  He was cooperative, but 
not spontaneous, with moderate psychomotor retardation.  He 
responded to questions in a laconic way, with a low pitch and 
monotonous intonation.  He answers were logical, coherent, 
and relevant.  Production of thought was centered in his 
persecutory symptoms.  He had no suicidal or homicidal ideas.  
Affect was blunted.  He was well oriented in three spheres.  
Memory was preserved.  Judgment and insight were poor.  After 
admission he was transferred to a general ward.  On transfer 
to that ward he was found to be in good reality context.  He 
stated that Haldol made him more restless.  The veteran was 
withdrawn with poor capacity for socialization, however he 
was cooperative with his treatment and adopted a compliant 
passive role.  The veteran's acute symptoms subsided and he 
was in condition to be integrated into his community at 
discharge.  The veteran was considered competent and able to 
handle his VA funds.

A January 1980 VA medical report shows that the veteran 
desired medication to help control his feelings.  The veteran 
felt nervous, restless, and like he was being tortured.  The 
veteran had blunt affect and spoke with gestures of his arms.

A January 1980 VA medical report shows that veteran came to 
an appointment with his mother.  He complained of trouble 
sleeping, and waking up several times.  He had dreams and 
nightmares related to his military experiences.  He felt 
frightened when he woke.  The veteran expressed some fear 
that he would hurt himself or others.  Objective examination 
found a young male in beard and mustache, well-nourished.  
Affect was blunt.

A March 1980 VA medical report shows that the veteran 
complained that since discontinuing Elavil, he had been sad, 
was frequently late falling asleep, and was having frequent 
dreams and nightmares.  Objective examination found the 
veteran to be a normal looking young male in beard and 
mustache.  The veteran had blunt affect and depressed mood.  
The examiner provided an assessment of "depressed."

A February 1981 VA examination notes that the veteran had 
married eight months prior to the examination, to "a girl 
with who he had kept company for seven years."  He was 
unemployed.  Mental status examination found the veteran 
well-developed, well-nourished male, who was accompanied by 
his mother.  His wife worked.  He was well-dressed, well-
groomed, and carried himself with normal posture and gait.  
He was in good contact, alert , coherent, and relevant.  
There was no thought disorder in process.  Thought content 
was still characterized by his poor self esteem and 
dependency.  There were no hallucinations or delusions.  He 
trusted only his family.  Affect was shallow, silly at times, 
and mood was not depressed.  He took time to fall asleep and 
any minor thing would preoccupy him.  He needed to be told 
what to do.  He had normal sexual relations.  He was oriented 
and memory was preserved.  Concentration was poor and 
frustration tolerance was low.  Judgment was good.  He had 
little insight.  The examiner rendered a diagnosis of 
"schizophrenia, residual type, chronic," which he opined 
was productive of moderately severe disability.  The examiner 
found that the veteran was competent.

A February 1981 VA medical report shows that the veteran 
sought medication.  Objective examination found the veteran 
tense and talkative, changing from one subject to another.  
He explained that lately he had a tendency to get excited and 
talk back to his wife in a bad manner.  He felt trembling 
lasting about half the day, which reappeared intermittently, 
often when he altered medication.

A March 1981 VA medical report shows the veteran wanted 
medications and was feeling fairly well.  He had nightmares 
and woke frequently during the night.  He was full of anxiety 
during the day.  He got his wife at work and did errands 
around the home.  He had arguments with his wife as a result 
of his being irritable and restless.  Apparently this caused 
him to neglect his physical appearance and hygiene.  The 
veteran was alert, oriented, coherent, and relevant.  No 
thought or perceptual disorder was discovered.  The examiner 
provided an assessment that the veteran's condition was fully 
stable.

A report of hospitalization dated from January 22, 1982, to 
February 26, 1982, shows that the veteran complained of 
restlessness, crying spells, and fear of losing control of 
his aggressive impulses.  Mental status examination revealed 
a well-dressed, well-nourished male who was uncooperative and 
spontaneous.  He spoke in a coherent, relevant, and logical 
manner.  Thought content centered around fear of losing 
control, and despondency.  His affect was blunted.  He was 
well-oriented in three spheres.  Memory was adequate.  
Judgment was fair.  Insight was superficial.  Physical 
examination was negative.  The examiner provided a diagnosis 
of schizophrenic reaction, chronic undifferentiated type.  
The veteran participated in ward activities and was able to 
visit his home.  He improved gradually and was released.  He 
was treated with milieu therapy, one to one interaction, and 
pharmacotherapy.

A February 1983 VA examination found the veteran's medication 
had been increased.  He attributed his loss of control to the 
sudden death of his father.  The veteran's wife was seven 
months pregnant.  He was anxious that the child being born 
would make him feel better.  He arose several times at night, 
restless, and some nights could not sleep at all.  He had 
pressure of ideas, bad thoughts with auditory hallucinations.  
The voices told him to separate from his wife.  The wife 
complained that he had become neglectful of himself.  He 
broke down and cried on revealing that.  Mental status found 
the veteran a well-developed, well-nourished male who was 
accompanied by his mother.  He was dressed in shorts, clean 
and well-groomed.  He was very tense with tremulous hands and 
smoked throughout the interview.  He was in contact, alert, 
and coherent.  His voice was halting and his speech rambling, 
self centered but associations were not loose.  Thought 
content was paranoid, referential with auditory 
hallucinations.  His affect was shallow, labile, 
inappropriate, and his mood depressed with "bad ideas."  He 
was afraid to lose control and give vent to impulses and bad 
thoughts.  He admitted to suicidal ideas.  He was afraid to 
be alone and he ran to his mother the moment his wife left 
the house.  He had no friends.  He ate well.  Sexual 
relations were poor with lack of erections.  He felt ashamed 
in front of his wife.  He was oriented.  Memory was 
preserved.  Concentration was poor.  Judgment was poor.  He 
had no insight.  The examiner provided diagnoses of Axis I:  
schizophrenia, undifferentiated type, chronic with 
exacerbation of acute psychotic symptoms; Axis II:  passive-
dependent, schizoid personality; Axis III:  no diagnosis; 
Axis IV:  severe psychosocial stressors; marriage, sudden 
death of father, and expectancy of a first newborn; Axis V:  
adaptive socio-familial functioning poor with exacerbation of 
psychotic symptoms.  The examiner opined that the veteran was 
competent.

A January 1985 VA examination shows that the veteran was 
accompanied by his mother and was examined without her 
presence.  She was interviewed after.  The veteran was a 
well-built and well-nourished young man who was dressed 
casually, wearing shorts and T-shirt.  He looked tense, 
restless, and broke into crying spells when asked about his 
feelings.  Gradually some rapport was established and he was 
considered in good contact with reality.  Without benefit of 
the claims folder, the examiner stated that, "apparently, he 
has been unable to work or study since he left the service."  
The veteran lived close to his mother and spent a great deal 
of time at her house.  He did not socialize.  He liked 
isolation.  He spent hours in the balcony of the house 
staring and on occasions crying.  He slept poorly with 
nightmares and fear.  He took Navane, Vistaril and Dalmane.  
His mother complained of his irritability, lack 
socialization, and particularly his isolation.  Mental status 
examination found him tense, suspicious, and prone to sudden 
eruption of crying spells.  He knew why he was in a hospital.  
He realized the reason for the appointment and  he was in 
contact with reality.  His conversation was short, limited to 
answering questions, and was coherent, relevant, and 
superficial.  His thought content exhibited paranoid 
thinking, manifested by fears and referential persecutory 
ideas.  He felt that people did not like him.  He was afraid 
of groups.  He admitted that he heard voices occasionally, 
but was not actively hallucinating at that time.  He was 
oriented in three spheres.  Memory was preserved and his 
concentration was diminished poorly with very retarded simple 
calculations.  Affectively, he was depressed underneath with 
suicidal ruminations.  He was not considered a risk at that 
time.  He was rather dependent with a chronically dependent 
structure felt.  His judgment was preserved.  He 
differentiated between right and wrong.  The examiner 
diagnosed schizophrenia, residual type, chronic, and opined 
that the veteran was competent to hand VA funds.

Treatment notes from December 1983 to March 1985 relate to 
the veteran's treatment by a fee basis physician, and mainly 
chronicle adjustments in the level of medications provided.

A report of VA hospitalization dated from August 8, 1985, to 
September 13, 1985, shows that the veteran was married, and 
was admitted because of violent behavior.  On admission, he 
was cooperative, unspontaneous, with blunted affect, 
autistic, actively hallucinating, with ideas of reference, 
not suicidal or homicidal, and without insight.  The veteran 
was found to have a sleep disorder.  He was withdrawn and 
hostile, although calm.  He refused to relate to peers.  He 
was coherent, relevant, and well-oriented.  He stated that 
problems with his ex-wife made him feel very upset and 
homicidal, with suicidal ruminations.  At release he was not 
homicidal or suicidal.  He was considered competent to handle 
VA funds.

The Board finds that entitlement to a rating of 100 percent 
was not shown prior to April 14, 1989.  Although several 
examiners have repeated the veteran's allegation that he had 
been unable to work subsequent to service, and the veteran 
was found to be unable to pursue a gainful occupation at the 
time of his June 1975 hospital discharge, the veteran did not 
file a claim for a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities until April 14, 1989, which was the effective 
date for the grant of his 100 percent rating.  Furthermore, 
the Board notes that the June 1975 examiner's opinion that 
the veteran was unable to pursue a gainful occupation was 
only at the time of discharge, and did not show that the 
veteran was permanently unemployable, but merely unemployable 
at the time of discharge.  Subsequent evidence does not 
demonstrate total industrial impairment.  The veteran 
submitted a claim of entitlement to a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities with the evidence which 
showed that he was unemployable due to his service-connected 
disability, and was therefore granted a 100 percent rating as 
of the date that claim and that evidence was received.

The Board further finds that the veteran's disability was 
neither productive of complete, nor total, social and 
industrial inadaptability due to active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness, as to produce such impairment, prior to April 
14, 1989.  Although the veteran had several psychotic 
episodes, he was rated as 100 percent disabled due to 
hospitalization for a service-connected disability during 
those periods.  Each hospitalization report notes that the 
veteran had improved at discharge.  At discharge, the 
evidence shows that the active psychotic manifestations had 
either resolved or decreased in severity, depth, persistence, 
or bizarreness, such that they were not productive of total 
or complete social or industrial inadaptability.  The Board 
notes that although the veteran claims that he was unable to 
work during this time, he was able to marry and have a child, 
which tends to show that his disability was not productive of 
"total social inadaptability," which was required for a 
rating of 100 percent.  Therefore, the Board finds that the 
veteran's disability did not warrant a rating of 100 percent, 
pursuant to the criteria in effect prior to November 7, 1996.

The Board finds that the evidence does not show that the 
veteran's disability was productive of severe impairment of 
social and industrial adaptability prior to April 14, 1989.  
As mentioned above, the veteran was able to maintain a family 
during most of period in question, which shows some social 
adaptability.  After the resolution of his acute symptoms 
during his hospitalizations, the evidence shows that the 
veteran was released.  The symptoms had decreased in severity 
at the time of those hospital releases.  The Board finds that 
the severity of the veteran's disability prior to April 14, 
1989, could not be properly characterized as productive of 
severe social and industrial inadaptability, and therefore 
did not warrant a 70 percent rating.  The veteran's condition 
resulted in hospitalization, but the evidence does not show 
that in the interim between periods of hospitalization the 
symptoms resulted in severe industrial adaptability.  
Therefore, the Board finds that the veteran's disability did 
not warrant a rating of 70 percent, pursuant to the criteria 
in effect prior to November 7, 1996.

The Board further finds that in this case, as the evidence 
does not show that the veteran's disability warranted a 
rating of 70 percent, prior to April 14, 1989, the provisions 
of 38 C.F.R. § 4.16(c) were inapplicable, as they required 
that the veteran have a service-connected mental disorder 
rated at 70 percent.

The Board notes that in addition to the evidence recited 
above, VA has also received a substantial amount of evidence 
from the Social Security Administration, including medical 
evidence, dated from July 1972 to March 1978.  That evidence 
was requested pursuant to the June 1999 Order of the Court 
and was received by VA on February 22, 2000.

The Board finds that those records do not provide a basis 
upon which to establish an effective date earlier than April 
14, 1989, for the grant of a rating of 100 percent for 
schizophrenia.  VA is not presumed to have constructive 
knowledge of records in the possession of the Social Security 
Administration when adjudicating claims regarding disability 
ratings.  Murincsak v. Derwinski, 2 Vet. App. 363, 369 
(1992). Therefore, the Board finds that the Social Security 
Administration records received in February 2000 were not 
constructively before the Board prior to their receipt.  
Therefore, those records could not demonstrate a factually 
ascertainable increase in disability prior to April 14, 1989, 
because they were not of record prior to that date.

VA was notified that the veteran was receiving benefits from 
the Social Security Administration in a communication from 
the veteran's mother dated in October 1980.  However, the 
records from the Social Security Administration are dated 
from July 1972 to March 1978.  That communication was 
submitted in conjunction with a claim for an increased rating 
for the veteran's mental disorder.  However, those records 
were not acquired until February 2000.  Furthermore, those 
medical records did not show medical treatment within one 
year prior to that claim for increase.

While evidence from the Social Security Administration is 
pertinent, the findings of the Social Security Administration 
are not controlling.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  Upon receiving the veteran's claim in 
April 1989, VA developed the evidence regarding the veteran's 
disability and arrived at a determination that an increase 
was warranted.  The Board finds that the Social Security 
Administration records did not demonstrate a factually 
ascertainable increase prior to April 14, 1989, as they were 
not of record prior to that date.

Therefore, the Board finds that the veteran's Social Security 
Administration records do not provide a basis for an 
effective date earlier than April 14, 1989, for the grant of 
a 100 percent disability rating for schizophrenia.

A September 1987 Board decision, based on the evidence of 
record before the Board at that time, found that a 50 percent 
rating was warranted for the veteran's schizophrenia.  That 
decision is final.  38 U.S.C.A. § 7105 (West 1991).  The 
veteran filed a claim for an increase following that denial 
on April 14, 1989.  Evidence submitted and developed in 
conjunction with that claim resulted in the grant of a 100 
percent rating for schizophrenia.  Therefore, the effective 
date of April 14, 1989, for that increase is appropriate as 
that is the date of claim for increase and evidence received 
within one year from that claim demonstrated a factually 
ascertainable increase.

Accordingly, the Board finds that the criteria for an 
effective date earlier than April 14, 1989, for the grant of 
a 100 percent disability rating for schizophrenia, are not 
met.  The preponderance of the evidence is against the 
veteran's claim and the claim is therefore denied.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.157, 
3.400, 4.2, 4.6, 4.16, 4.132 (1999).


ORDER

Entitlement to an effective date earlier than April 14, 1989, 
for the grant of a 100 percent disability rating for 
schizophrenia is denied.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 15 -


- 1 -


